Citation Nr: 1803575	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for obstructive sleep apnea.

2.  Whether new and material evidence has been received to reopen a claim for service connection for status post anterior cruciate ligament reconstruction of the right knee (right knee disability), to include as due to service-connected left knee disability and/or service-connected lumbar spine disability.  

3.  Entitlement to service connection for obstructive sleep apnea.  

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability and/or service-connected lumbar spine disability.  

5.  Entitlement to an initial rating in excess of 10 percent prior to May 15, 2015 and in excess of 30 percent thereafter for chronic patella tendonitis of left knee.  

6.  Entitlement to an initial rating in excess of 10 percent for left knee instability.
7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to January 22, 2015.
  

WITNESSES AT HEARING ON APPEAL

Veteran, Wife, and Daughter


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from April 1987 to August 1987 and from December 2003 to March 2005.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson Mississippi.

In a June 2015 rating decision, the RO granted an increased 30 percent rating for the Veteran's chronic patella tendonitis of the left knee, effective May 15, 2015.  The Veteran has not expressed satisfaction with the rating assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

Regarding the Veteran's claims of service connection for a right knee disability and obstructive sleep apnea, these were reopened by the RO in the July 2011 rating decision and April 2014 statement of the case (SOC), respectively.  Despite the RO's decision to reopen these claims, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383. The Board has characterized the claims accordingly.

Regarding the issue of entitlement to TDIU, prior to January 22, 2015, the record reflects that the Veteran has been granted a TDIU rating, effective January 22, 2015.  See November 2015 and December 2015 rating decisions.  However, the record also reflects that throughout the course of the Veteran's appeal for a higher rating for his left knee, he has asserted that he is unable to secure or maintain gainful employment, in part, because of his left knee.  As the matter of the rating to be assigned for the Veteran's left knee is currently on appeal, and a TDIU rating has not been awarded for the entire appeal period, the Board finds that the matter of entitlement to TDIU prior to January 22, 2015, also remains on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In August 2017, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the Veteran's claims file.  At the hearing, the Veteran was granted a 90-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2017).  That period of time has lapsed and no additional evidence was received.  Hence, the claim will be considered based on the current record.

The issues of service connection for obstructive sleep apnea, service connection for a right knee disability, an increased rating for left knee instability, an increased rating for chronic patella tendonitis of left knee, and entitlement to a TDIU, prior to January 22, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An unappealed October 2006 rating decision denied service connection for problem sleeping based essentially on a finding that the evidence did not show that Veteran had a current diagnosis of a sleep disorder, and the Veteran's service treatment records were silent for diagnosis or treatment of a sleep disorder during his military service.

2.  Evidence since the October 2006 rating decision that declined to reopen a claim of service connection for obstructive sleep apnea is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.  

3.  An unappealed October 2006 rating decision denied service connection for a bilateral knee disability based essentially on a finding that although the Veteran was treated for knee pain in service, no diagnosis of a chronic disability was made in service nor was there evidence of a current disability; subsequent rating decisions, most recently in September 2009, continued the denial finding that although the Veteran had a current diagnosis of a bilateral knee disability, it was not shown to be related to his service.

4.  Evidence since the September 2009 rating decision that declined to reopen a claim of service connection for a right knee disability is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied service connection for problem sleeping is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 , 20.1103 (2017).

2.  The September 2009 rating decision that continued the denial of service connection for a right knee disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 , 20.1103 (2017).

3.  New and material evidence has been received to reopen the issue of service connection for obstructive sleep apnea.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has been received to reopen the issue of service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in regards to the issue of whether new and material evidence has been received to reopen a claim of service connection for obstructive sleep apnea and a right knee disability.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In particular, this decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen a claim of service connection for obstructive sleep apnea and a right knee disability).  As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist on this matter.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).

II.  Legal Criteria, Factual Background, and Analysis

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

The Veteran is seeking service connection for obstructive sleep apnea and a right knee disability, to include as secondary to service-connected left knee disability.  

Service connection for problem sleeping was denied in an October 2006 rating decision, based essentially on a finding that there was no evidence of treatment or a diagnosis of such in the Veteran's service treatment records nor was there evidence of a current disability of such.  The Veteran did not appeal that decision, or submit new and material evidence within one year of that decision; therefore, it is final.

Service connection for a bilateral knee disability was denied initially by an October 2006 rating decision, based essentially on a finding that although there was evidence of the Veteran having been treated for knee complaints in service, there was no chronic disability diagnosed in service, and because there was no evidence of a current bilateral knee disability.  Subsequent rating decisions, most recently in September 2009, continued the denial of service connection for a bilateral knee disability finding that although he now had a current disability of such, it was not shown to be related to his service.  The Veteran did not appeal the September 2009 rating decision, or submit new and material evidence within one year of that decision; therefore, it is final. 

In the July 2011 rating decision presently on appeal, the RO continued the denials of service connection for obstructive sleep apnea and a right knee disability, and granted service connection for chronic patella tendonitis of the left knee.  The Veteran continues to assert, however, that he is also entitled to service connection for obstructive sleep apnea and a right knee disability.

For the claim for service connection for obstructive sleep apnea, as was noted above, this disability was denied previously, in part, on the basis that he did not have a current disability.  See October 2006 rating decision.  The evidence received since the October 2006 rating decision includes the report of an October 2010 sleep study in which moderate obstructive sleep apnea was diagnosed, as well as a February 2012 VA examination report in which obstructive sleep apnea was diagnosed.  As the October 2010 sleep study and February 2012 VA examination report addresses one of the bases for the prior denial of the Veteran's claim (i.e., the lack of a current disability), the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for obstructive sleep apnea, and therefore raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for obstructive sleep apnea is reopened.

For the claim of service connection for a right knee disability, as was noted above, this disability was most recently denied in a September 2009 rating decision on the basis that it was not shown that the Veteran's current right knee disability was related to his service.  Evidence received since the September 2009 rating decision includes statements from the Veteran in which he asserts that his right knee disability is related causally to his service-connected left knee disability.  The record also raises the question of whether the Veteran's right knee disability is secondary to his service-connected lumbar spine disability.  See February 2012 VA examination report.  This evidence is new in that it had not been previously submitted.  It is also material insofar as it presents a new theory of entitlement to be considered; namely, whether the Veteran's right knee disability may be granted service connection secondary to his service-connected left knee disability and/or service-connected lumbar spine disability.  As this additional evidence is both new and material, the claim for entitlement to service connection for a right knee disability is reopened.


ORDER

The appeal to reopen a claim for service connection for obstructive sleep apnea is granted.

The appeal to reopen a claim for service connection for a right knee disability is granted.  


REMAND

Left Knee Instability and Chronic Patella Tendonitis of Left Knee

The Veteran seeks increased ratings for his left knee instability and his chronic patella tendonitis of left knee.  He was last afforded a VA examination for his left knee in June 2015.  During the August 2017 Board hearing, the Veteran testified that his left knee disability had worsened since that examination.  Specifically, the Veteran and his wife testified that his knee would "lock up" sometimes. His daughter also testified to a recent incident that had occurred two weeks earlier in which the Veteran's body "locked up" due to muscle spasms as he was trying to get out of the bed and fell, and the paramedics had to be called.

Given the above, on remand, the Veteran should be afforded a new VA examination for his left knee to determine its current nature and level of severity.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Right Knee Disability

The Veteran is seeking service connection for a right knee disability, to include as secondary to his service-connected left knee disability and/or service-connected lumbar spine disability.  The Veteran reports that the pain in his right knee began in 2004.  See February 2012 VA examination.  He also contends that his current right knee disability is related to his service-connected left knee disability because he has had to put more pressure on his right knee to alleviate the symptoms in his service-connected left knee.  See August 2017 Hearing Transcript.  The record also raises the question of whether his right knee disability is related to his service-connected lumbar spine disability.  See February 2012 VA examination.

The Veteran's right knee was examined by VA in June 2011 and in February 2012.  On June 2011 VA examination, it was the examiner's opinion that the Veteran's current right knee disability was not related to his military service, as his service treatment records did not mention any right knee problems and his postservice treatment records showed an injury where he had been painting a house and fell off a ladder and landed on the extended right leg.  The June 2011 VA examiner also opined that the Veteran's right knee disability was not related to his left knee disability, but he did not provide further explanation for that opinion.

On February 2012 VA examination, it was again opined that the Veteran's arthroscopically aided anterior cruciate ligament repair of the right knee, diagnosed in 2008, was not related to his military service.  The VA examiner noted that there was no mention or indication of any right knee problems during the Veteran's time in the military.  The VA examiner pointed out that although the Veteran currently complained of right knee pain and stated that it was painful during his time in service, there was no proof of this.  The VA examiner noted that there were no complaints of right knee pain when the Veteran was seen with left knee pain, and the current disability was first diagnosed when he had the anterior cruciate ligament injury in 2008.  The February 2012 VA examiner also opined that there was no association of the Veteran's left knee pain with any right knee injury.  The fall from the ladder that the Veteran experienced in 2008 was not due to the left knee pain.  Further, there was no truth to the belief that favoring one lower extremity would result in an injury to the opposite lower extremity.  The Veteran suffered an acute injury to the right knee that was unrelated to the military and that was apparently accidental.  The right knee condition of residual from a torn cruciate and meniscus was not related to or caused by the left knee patellar tendonitis.  The VA examiner explained that the Veteran clearly stated that there was no pain in the right leg other than the knee.  The Veteran's right knee condition was related to his anterior cruciate repair and not to his lower back.  There was no "right leg condition" that could be found that was related to his lumbar condition.  There was no neurologic or other condition that might have caused his evaluation of service connection related to the back to change.  

The June 2011 and February 2012 VA examinations are inadequate as to secondary service connection because they only address the question of whether the Veteran's right knee disability is related to or caused by the Veteran's service-connected left knee disability and lumbar spine disability, and do not address whether the Veteran's right knee disability is aggravated by any of the latter disabilities, or in concert.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310 (b)).  Therefore, the Board requests that a VA addendum medical opinion be provided to address the question of aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Obstructive Sleep Apnea

The Veteran is seeking service connection for obstructive sleep apnea.  The Veteran contends that his sleep apnea started in service or a couple of months after he returned from deployment.  See August 2017 Hearing Transcript.  

The Veteran's April 2003 Report of Medical Examination and Report of Medical History (service enlistment) were silent for any sleep problems.  An October 2004 military physical profile of the Veteran did not note any sleep problems; back pain and left knee pain were the only medical conditions listed.  However, in a January 2005 service treatment record, it was noted that the Veteran had neck pain in the trapezius on the right, which caused the Veteran to be unable to sleep.   

In a June 2006 VA psychiatric nursing admission assessment note, it was reported that the Veteran had difficulty going to sleep and only slept three to four hours per night.  In July 2008 it was noted that the Veteran had difficulties with sleeping.  In October 2010, the Veteran had a sleep study conducted; he was diagnosed with obstructive sleep apnea.  

Also of record is an October 2011 correspondence from the Veteran's wife.  In her letter, the Veteran's wife stated that upon the Veteran's return back home in 2005 from service in "our country," he experienced very severe sleep apnea.  She stated that the Veteran snored loudly and it seemed to be getting worse.  

In February 2012, the Veteran was afforded a VA examination for his sleep condition.  The VA examiner noted that the Veteran was diagnosed with obstructive sleep apnea in 2010.  The VA examiner opined that the Veteran's obstructive sleep apnea was not caused by or the result of or aggravated by his deployment to Southwest Asia or any environmental exposures from duty or deployment, and his obstructive sleep apnea was not part of an undiagnosed condition of multisymptom/system condition due to service or deployment.  The VA examiner further explained that the Veteran had multiple lifestyle issues contributing to the development of obstructive sleep apnea, most prominently his tobacco, alcohol, drug use, and his obesity.  There were no complaints of symptomatic obstructive sleep apnea while the Veteran was stationed overseas, or shortly thereafter.  The VA examiner concluded that there was no association between the Veteran's service duties/deployment and an increased risk for obstructive sleep apnea.  

In an August 2017 hearing before the Board, the Veteran testified that his sleep apnea began while he was in service or a couple of months after he got back in the country.  

The February 2012 VA examination is inadequate because the VA examiner stated that there were no complaints of symptomatic obstructive sleep apnea while the Veteran was stationed overseas, or shortly thereafter.  It did not take into the Veteran's statements that his sleep apnea began while he was in service or his wife's statements that the Veteran's sleep apnea occurred after he got back in 2005.  Relying on the absence of evidence in medical records, without regard for lay statements, to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  As such, a remand is warranted to obtain a VA addendum medical opinion to address the Veteran's and wife's lay statements.

TDIU

Regarding the claim for a TDIU, prior to January 22, 2015, consideration of entitlement to TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the claims on appeal for increased ratings.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated and relevant VA treatment records and associate with the claims file.  

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left knee disabilities (i.e., chronic patella tendonitis of the left knee and left knee instability).  The examiner is requested to review all pertinent records associated with eth claims file and to comment on the severity of the Veteran's service-connected left knee instability and chronic patella tendonitis of the left knee.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the applicable criteria, 38 C.F.R. § 4.71(a), Diagnostic Codes 5256-5261.  The examiner must explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it must be so noted for the record, and the reason therefore explained.  

3.  Obtain a VA addendum medical opinion to determine the nature and etiology of the Veteran's right knee disability.  If an opinion cannot be obtained without an examination, then a VA examination should be afforded to the Veteran.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should then address whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right knee disability is aggravated (i.e., worsened beyond normal progression) by his service-connected left knee disability and/or by his service-connected lumbar intervertebral disc disease (individually or in concert).  

For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

4.  Obtain a VA addendum medical opinion to determine the nature and etiology of the Veteran's obstructive sleep apnea.  If an opinion cannot be obtained without an examination, then a VA examination should be afforded to the Veteran.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should then address whether it is at least likely as not (i.e., 50 percent or greater probability) that the Veteran's obstructive sleep apnea is related to or caused by his military service.  

The examiner should cite to the medical and competent lay evidence of record (to specifically include the Veteran's statements that his sleep apnea began in service and the wife's statements that he experienced severe sleep apnea upon returning home in 2005.  See October 2011 Correspondence and August 2017 Hearing Transcript.) and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

5.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim, to include the issue of entitlement to TDIU, prior to January 22, 2015.  If any of the issues remain denied, issue an appropriate supplemental SOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


